Citation Nr: 1400385	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS), to include the propriety of a reduction from 20 to 10 percent, effective from August 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1984.

In February 2010, the Veteran filed a claim for an increased rating for IVDS; however, an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), instead reduced the rating from 20 to 10 percent effective August 1, 2010.  The Veteran appealed this reduction and perfected his appeal for entitlement to an increased evaluation.  The matter is now properly before the Board of Veterans' Appeals (Board).  

The Board notes that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the September 2010 statement, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claim and has accordingly listed the TDIU claim as an issue.

The issues of an increased evaluation for IVDS in excess of 20 percent and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for IVDS from 20 percent to 10 percent effective August 1, 2010, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 20 percent rating to a 10 percent rating. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 20 percent rating for IVDS have been met for the period from August 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will first address whether the reduction was procedurally adequate.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for IVDS.  Specifically, a February 2010 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the February 2010 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in an April 2010 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the August April 2010 reduction rating decision provided that, 60 days following the decision, which the RO determined to be August 1, 2010, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 20 percent rating for IVDS, further assistance is unnecessary to aid the Veteran in substantiating this issue.  The issue of whether a rating in excess of 20 percent is warranted for IVDS is discussed in the remand portion of the decision below.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 20 percent rating for IVDS was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the 20 to 10 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of the IVDS rating was improper, and that the 20 percent rating should be restored.  Specifically, he asserts that his IVDS has actually worsened in severity, requiring him to seek treatment from a pain specialist.  He maintains that he is limited in physical and sedentary activities of daily living by symptoms related to severe IVDS.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The IVDS Formula (effective September 26, 2003) provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence is in equipoise as to whether there was actual improvement of the IVDS disability and in the Veteran's ability to function under the ordinary conditions of life and work from August 1, 2010.  

The reduction from a 20 percent to 10 percent for IVDS was based on a February 2010 VA spine examination report.  During the evaluation, the Veteran reported that as a result of his IVDS disability, he experienced pain, stiffness, and radicular symptoms.  It was noted that he had severe, daily flare-ups which restricted his ability to walk, stand, bend, twist, lift, and carry.  He reported using a walker and could only walk half a block.  He also reported being unemployed due to medical and musculoskeletal disabilities.  

Upon range of motion testing, flexion was to 75 degrees and extension was to 15 degrees.  The combined range of motion was 170 degrees.  The examiner noted no incapacitating episodes due to IVDS; however, IVDS was noted as causing severe effects on the Veteran's usual occupation and daily activities, including chores, shopping, exercise, recreation, and traveling.  The examiner stated that IVDS decreased the Veteran's mobility, created problems with lifting and carrying, and caused lack of stamina, weakness, fatigue, and pain.  

Strictly construed, range of motion testing and lack of incapacitating episodes found during the February 2010 VA examination do not meet the criteria for a 20 percent rating under the General Rating Formula or the IVDS Formula.  That notwithstanding, the Board finds that the Veteran's IVDS continues to cause severe effects on his usual occupation and daily activities.  

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's spinal range of motion has improved or that he does not have incapacitating episodes requiring prescribed bed rest by a physician.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  

The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record.  As discussed above, the February 2010 VA examiner noted severe effects on the Veteran's usual occupation and daily activities, including chores, shopping, exercise, recreation, and traveling.  The examiner noted that the back disability decreased the Veteran's mobility, created problems with lifting and carrying, and caused lack of stamina, weakness, fatigue, and pain.  The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Moreover, prior to the proposed reduction, the Veteran filed a claim for an increased rating, which would appear to demonstrate that his condition has worsened, not improved.  Most recently, he submitted evidence from a private pain clinic showing that he has been prescribed oxycodone for his low back pain.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's IVDS symptoms have remained relatively consistent throughout the appeal period and more nearly approximated a 20 percent rating for the period from August 1, 2010.


ORDER

Restoration of a 20 percent rating for IVDS from August 1, 2010 is granted.


REMAND

As discussed above, the Board has restored a 20 percent rating for the period beginning August 1, 2010.  As to the claims for an increased evaluation for the IVDS disability and for a TDIU, the Board finds that additional development is warranted. 

In March 2012, the Veteran submitted evidence showing that he is currently receiving treatment from a private pail clinic for IVDS.  On remand, these records should be obtained in order to properly assess the current level of severity of the IVDS disability.  Further, there is evidence that the Veteran has applied for Social Security Administration (SSA) disability benefits.  On remand, these records should be obtained. 

In the March 2012 statement, the Veteran stated that his IVDS had worsened in severity.  As such, he should be scheduled for an examination to assist in determining the current severity of his IVDS.  Next, the last VA treatment record is dated in May 2012 from the Miami VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Finally, as any decision with respect to the claim for increased rating for IVDS may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for increased rating.  Thus, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Miami VAMC from May 2012 to the present and associated them with the record.  Any negative responses should be properly documented in the record.

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

2.  Send the Veteran a due process notice letter on the issue of entitlement to a TDIU and conduct any necessary development.

3.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from the No Limit Pain Management and associate them with the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.

4.  Request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file. 

5.  Schedule the Veteran for an examination in order to assist in determining the current severity of the IVDS disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private orthopedic treatment records, should be reviewed by the examiner in connection with the examination.

6.  After completion of the foregoing and all other necessary development, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


